DETAILED ACTION

The After Final Amendment filed by Applicant on 06/21/2022 is entered.

The AFCP 2.0 filed on 06/21/2022 by Applicant is entered. 

Claims 3-4 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/21/2022 have been fully considered and they are found persuasive.

Th rejection of claims 1-2 and 4-8 under 35 U.S.C. 103 as being unpatentable over JP 2010-209275 A (hereinafter “’275”) in view of Liu et al., US 2014/0323610 A1 (hereinafter “Liu”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-2 and 5-8 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘275 and Liu. ‘275 teaches a polymer composition comprising a polymer and a scale-shaped or plate-shaped filer having an average particle diameter of 3 micron or less in which proportion of particles having a particle diameter of 10 micron or more in the particles having a particle diameter of 1 micron or more is 10% or more. See ‘275, Abstract. ‘275 further teaches fluoro-rubber and graphite. See ‘275, [0005] – [0007]; [0031] – [0039]. ‘275 further teaches the use of a crosslinking agent. See ‘275, [0068] – [0079]. Liu teaches in analogous art a graphene oxide/white carbon black/fluoro-rubber nanocomposite with a relatively high modulus, excellent wear resistance and tear resistance. See Liu, Abstract; [0060]. The Examiner concurs with the Applicant’s reason for allowance distinguishing ‘275 and Liu.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘275 and Liu to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh